DETAILED ACTION
1.	The Application filed on October 25, 2019 is acknowledged.  
Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	According to the Response to Election/Restriction mailed on December 28, 2020; Applicant elects Group I, claims 1-14, 16, 20-24, without traverse; which is acknowledged and placed in the file.
	Claims 15 and 17-19 have been considered to be withdrawn; and 
	Claims 1-14, 16, 20-24 are elected and pended for Examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-14, 16, 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2 recites the feature “the conduit” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
	Applicant is required to clarify or to revise the claimed features.

Claim Rejections - 35 USC § 102/103
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-3, 9-12, 14 and 16, as far as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 USC 103 as obvious over Huckelberry et al. (US 7,185,626 B2).
fuel adjuster device (120)] comprising a fuel flow path [Figure 3 which describes an intake tract (106) would have been known as the fuel flow path]; and an object [vane (126)] placed in the fuel flow path [Figures 6-7; and abstract describes the fuel adjuster device includes moving components which induces a swirling or rotating movement about a major intake axis]; the object (126) arranged to move repeatedly in the fuel during passage of fuel [col. 5, lines 59-61 describes the flow adjuster induces the flow to assume a swirling or vertical movement about the swirling  axis (S) and the abstract describes the fuel adjuster device includes moving components which induces a swirling or rotating movement about a major intake axis].  Accordingly, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been obvious to be considered to one having ordinary skilled in this art at the time the invention was made to provide the movement of the object inside the fuel passage by the flow of fuel, as it is a well-known technique.
Regarding claim 2, as discussed in claim 1, Huckelberry further teaches the object (126) is secured to the conduit by a resilient member [bearing (124)].  Notes Figure 6 which describes the vanes (126) are fixedly attached to an inner race of the one or more bearing (124).
Regarding claim 3, as discussed in claim 1, notes abstract further teaches the fuel adjuster device includes moving components which induces a swirling or rotating movement about a major intake axis.
Regarding claim 9, as discussed in claim 1, notes Figure 6, which describes the vanes (126) comprising flow guides for spinning flowing fuel.
Regarding claim 10, as discussed in claim 1, Huckelberry further teaches the vanes (126) for absorbing and directing heat into the fuel flow path.
Regarding claims 11, 12 and 14, the method as claimed would be inherent during the normal use of the device as being claimed in claim 1.
Regarding claims 16, see discussion in claim 1.
Claims 4, 6, 21 and 23 are rejected under 35 USC 103 as being unpatentable over Huckelberry et al. in view of Tamol, Sr. (US 6,851,413 B1).
Regarding claim 4, as above discussion, Huckelberry does not specifically teaches the object is a magnetic device.
Tamol, Sr. invention teaches an electrostatic fuel atomizer (40) includes an object is a magnetic device [permanent magnet segment (10)] to provide a magnetic field having a polarity to bias the magnetic device to move counter-currently to the flow of the fuel [col. 7, lines 21-32].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Tamol, Sr. would have been recognized in the pertinent art of Huckelberry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Huckelberry device which included the magnetic device to be provided inside the fuel atomizer as taught by Tamol, Sr. for the purpose of controlling the flow of fuel inside the atomizer.
Regarding claim 6, as discussed in claim 4, the second magnetic device is fixed to the flow path would have been well-known to be an obvious choice of design.
Regarding claim 21, see discussion in claims 1-6 and 9.
Regarding claim 23, see discussion in claim 10.

11.	Claims 5, 7, 8, 20, 22 and 24 are rejected under 35 USC 103 as being unpatentable over Huckelberry et al. in view of Tamol, Sr., and further in view of Janczak et al. (US 5,124,045).
Regarding claim 5, as discussed in claim 4, the modified Huckelberry does not specifically teaches the magnetic device is a cylinder having a through-hole for passage of fuel through the magnetic device.
Janczak invention teaches the flow of fuel is treated in a fuel line preceding a combustion device by means of retrofit permanent magnetic structure [abstract]; and furthermore, Figures 1 
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Janczak would have been recognized in the pertinent art of a modified Huckelberry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the modified Huckelberry device which included the magnetic device having the cylinder structure for flowing the fuel through the device as taught by Janczak  in order to improve the structure of fuel atomizer device.
Regarding claims 7 and 8, see discussion in claims 1 and 5.
Regarding claims 20, see discussion in claims 4 and 6.
Regarding claim 22, see rejection in claims 1-6 and 9.
Regarding claim 24, see discussion in claim 10. 

Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicants are required to consider the cited reference in PTO-892.
 


13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.H.H./
February 22, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        February 24, 2021